PER CURIAM.
James A. Braswell appeals the district court’s order denying his motion for an evidentiary hearing to reconstruct transcripts of his sentencing hearing, and his Fed.R.Civ.P. 60(b) motion for reconsideration of the dismissal of his motion filed under 28 U.S.C. § 2255 (2000) as untimely. We have reviewed the record and find no reversible error or abuse of discretion. Accordingly, we affirm on the reasoning of the district court in appeal No. 02-7740. See United States v. Braswell, No. CR-94-126-FO (E.D.N.C. filed May 15, 2002 & entered May 17, 2002), and deny a certificate of appealability and dismiss appeal No. 02-7885. See United States v. Braswell, No. CR-94-126-FO (E.D.N.C. Oct. 24, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


DISMISSED.